NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CESAR CABALLERO; MIWOK NATION                   No.    20-17356
(TRIBE),
                                                D.C. No.
                Plaintiffs-Appellants,          2:20-cv-00866-KJM-AC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee,

and

LAND SITUATED IN THE STATE OF
CALIFORNIA, COUNTY OF EL
DORADO, DESCRIBED AS FOLLOWS:
A PORTION OF THE SOUTHWEST OF
SECTION 29, TOWNSHIP 10 NORTH,
RANGE 10 EAST, M.D.B.& M.,; et al.,

                Defendants,

 v.

SHINGLE SPRINGS BAND OF MIWOK
INDIANS,

                Movant-Intervenor.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                       for the Eastern District of California
                Kimberly J. Mueller, Chief District Judge, Presiding

                            Submitted October 20, 2021**
                              San Francisco, California

Before: WATFORD and HURWITZ, Circuit Judges, and BAKER,*** International
Trade Judge.

      This action under the Quiet Title Act, 28 U.S.C. § 2409a(a), by Cesar

Caballero concerns land that the United States holds in trust for the Shingle Springs

Band of Miwok Indians (the “Band”) and land that the Band owns in fee simple.

The district court dismissed the case for lack of subject matter jurisdiction and denied

Caballero’s motion to amend his complaint. We affirm.

      1.     The Quiet Title Act, 28 U.S.C. § 2409a(a), “provide[s] the exclusive

means by which adverse claimants [can] challenge the United States’ title to real

property.” Block v. N.D. ex rel. Bd. of Univ. and Sch. Lands, 461 U.S. 273, 286

(1983). The qualified waiver of sovereign immunity in the Act, however, does not

apply to trust or restricted Indian lands. 28 U.S.C. § 2409a(a); see also Wildman v.

United States, 827 F.2d 1306, 1309 (9th Cir. 1987). The district court therefore

properly dismissed Caballero’s claims about the trust land for lack of subject matter


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.

                                           2
jurisdiction.

      2.        The Indian lands exception to the Quiet Title Act did not deny

Caballero equal protection of the laws because of his native heritage. The Act

prohibits claims against the United States by any plaintiff involving Indian lands.

See 28 U.S.C. § 2409a(a). The Act does not treat Caballero differently than a non-

Indian plaintiff. See Agua Caliente Tribe of Cupeno Indians of Pala Rsrv. v.

Sweeney, 932 F.3d 1207, 1220 (9th Cir. 2019).

      3.        Caballero’s claim to the land held in fee simple by the Band was

correctly dismissed as posing a non-justiciable political question, as it was premised

on the claim that Caballero’s group, the Miwok Nation, should have been recognized

instead of the Band as representing the Miwok people. This Court generally refuses

to “intrude on the traditionally executive or legislative prerogative of recognizing a

tribe’s existence.” Price v. State of Haw., 764 F.2d 623, 628 (9th Cir. 1985); see

also United States v. Holliday, 70 U.S. 407, 419 (1865) (“[I]t is the rule of this court

to follow the action of the executive and other political departments of the

government, whose more special duty it is to determine such affairs. If by them

those Indians are recognized as a tribe, this court must do the same.”); Kahawaiolaa

v. Norton, 386 F.3d 1271, 1276 (9th Cir. 2004) (“[T]he action of the federal

government in recognizing or failing to recognize a tribe has traditionally been held

to be a political one not subject to judicial review.”). For the same reason, the district


                                            3
court did not err in declining to allow Caballero to amend his complaint to limit it to

the land held in fee simple by the Band.1

      AFFIRMED.




1
      The Band’s motion to take judicial notice is GRANTED.

                                            4